DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/12/22 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method comprising: performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device; based on the data association, determining, by the computing platform, to perform the first data process via the plugin as part of integrating the dataset into the computing environment; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process via the plugin.
The limitations of determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device; based on the data association, determining, …, to perform the first data process via the plugin as part of integrating the dataset into the computing environment, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the limitation pertaining to “determining, based on the one or more properties…” in the context of this claim encompasses the user analyzing, and judging an association between data sets and storage devices/services based on a data flow descriptor and class, which can be observed or retrieved by the user prior to the determination. Further, but for the “by the computing platform” language, the limitation pertaining to “determining…to perform” in the context of this claim encompasses the user judging to perform a first data process via a plugin as part of integration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 1 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; … by the computing platform…; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process via the plugin. The computing platform and computing environment are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process… represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The limitations, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … via the plugin all link the abstract idea (mental process steps) to the fields of object-oriented programming and JAVA plugins. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process… represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … via the plugin generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 1 is not patent eligible.
Independent claim 17 recites one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: performing an update to a data storage service or a data storage device by configuring, within a computing environment, the data storage service or the data storage device, receiving data that includes code for a first data process that is performed when integrating datasets with the data storage service or with the data storage device, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; after the update, receiving a notification that a dataset has been stored and is to be integrated into a computing environment; generating, based on the notification, a script that causes integration of the dataset into computing environment; executing, the script; and based on execution of the script: retrieving a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset, and wherein the data flow descriptor is authored by a user; determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device; based on the data association, determining to perform the first data process via the plugin as part of integrating the dataset into the computing environment; and performing, as part of integrating the dataset into the computing environment, the first data process via the plugin.
The limitations of determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device; based on the data association, determining to perform the first data process via the plugin as part of integrating the dataset into the computing environment, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the limitation pertaining to “determining, based on the one or more properties…” in the context of this claim encompasses the user analyzing, and judging an association between data sets and storage devices/services based on a data flow descriptor and class, which can be observed or retrieved by the user prior to the determination. Further, the limitation pertaining to “determining…to perform” in the context of this claim encompasses the user judging to perform a first data process via a plugin as part of integration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 17 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: performing an update to a data storage service or a data storage device by configuring, within a computing environment, the data storage service or the data storage device, receiving data that includes code for a first data process that is performed when integrating datasets with the data storage service or with the data storage device, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; after the update, receiving a notification that a dataset has been stored and is to be integrated into a computing environment; generating, based on the notification, a script that causes integration of the dataset into computing environment; executing, the script; and based on execution of the script: retrieving a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset, and wherein the data flow descriptor is authored by a user; and performing, as part of integrating the dataset into the computing environment, the first data process via the plugin. The one or more non-transitory media, one or more processors, computing platform, and computing environment are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process… represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The limitations, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … via the plugin all link the abstract idea (mental process steps) to the fields of object-oriented programming and JAVA plugins. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process… represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … via the plugin generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 17 is not patent eligible.
Independent claim 20 recites a system comprising: a database configured to store datasets for integration into a computing environment; a computing device configured to operate as a metadata registry; and a computing platform; wherein the computing platform comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing platform to perform steps comprising: performing an update to a data storage service or a data storage device by configuring, within the computing environment, the data storage service or the data storage device, receiving data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; after the update, receiving a notification that the dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset into the computing environment, wherein the script comprises an identifier for the dataset and location information indicating a storage location of the dataset; executing the script; and based on execution of the script: retrieving a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset, wherein the data flow descriptor is authored by a user and is formatted in JavaScript Object Notation (JSON); retrieving, from the metadata registry, metadata associated with the dataset, wherein the metadata indicates a format of the dataset; validating, based on the format of the dataset, the dataset by determining that the dataset is in accordance with one or more of the following: a number of columns indicated by the format of the dataset, a length of the dataset indicated by the format of the data, or a type of the dataset indicated by the format of the data; determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device; based on the data association, determining to perform the first data process via the plugin as part of integrating the dataset into the computing environment, wherein the first data process is one of two or more data processes that are to be performed as part of integrating the dataset into the computing environment; determining an order in which the two or more data processes are to be performed; and performing, based on the order, the two or more data processes by at least performing the first data process via the plugin.
The limitations of validating, based on the format of the dataset, the dataset by determining that the dataset is in accordance with one or more of the following: a number of columns indicated by the format of the dataset, a length of the dataset indicated by the format of the data, or a type of the dataset indicated by the format of the data; determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device, as drafted, are processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. That is, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, the limitation pertaining to “validating” in the context of this claim encompasses the user analyzing the dataset, and judging that the dataset is in accordance with a format based on counting a number of columns or a dataset type. Further, the limitation pertaining to “determining, based on the one or more properties…” in the context of this claim encompasses the user analyzing, and judging an association between data sets and storage devices/services based on a data flow descriptor and class, which can be observed or retrieved by the user prior to the determination. Further, the limitation pertaining to “determining…to perform” in the context of this claim encompasses the user judging to perform a first data process via a plugin as part of integration. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, claim 20 recites an abstract idea (Step 2A, Prong 1).
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a system comprising: a database configured to store datasets for integration into a computing environment; a computing device configured to operate as a metadata registry; and a computing platform; wherein the computing platform comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing platform to perform steps comprising: performing an update to a data storage service or a data storage device by configuring, within the computing environment, the data storage service or the data storage device, receiving data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; after the update, receiving a notification that the dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset into the computing environment, wherein the script comprises an identifier for the dataset and location information indicating a storage location of the dataset; executing the script; and based on execution of the script: retrieving a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset, wherein the data flow descriptor is authored by a user…; retrieving, from the metadata registry, metadata associated with the dataset, wherein the metadata indicates a format of the dataset; based on the data association, determining to perform the first data process via the plugin as part of integrating the dataset into the computing environment, wherein the first data process is one of two or more data processes that are to be performed as part of integrating the dataset into the computing environment; determining an order in which the two or more data processes are to be performed; and performing, based on the order, the two or more data processes by at least performing the first data process via the plugin. The system, database, one or more processors, memory, computing platform, and computing environment are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions) and do not meaningfully limit the claim. The additional elements of performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process… represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The limitations, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … and is formatted in JavaScript Object Notation (JSON); … via the plugin all link the abstract idea (mental process steps) to the fields of object-oriented programming and JAVA plugins. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A, Prong 2).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment, the data storage service or the data storage device, receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device; after the update, receiving a notification that a dataset is to be integrated into the computing environment; generating, based on the notification, a script that causes integration of the dataset; executing, by the computing platform, the script; and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process… represent insignificant extra-solution activities that are well-understood, routine, and conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activities in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … and is formatted in JavaScript Object Notation (JSON); … via the plugin generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception. (Step 2B). Accordingly, claim 20 is not patent eligible.
Claims 2-16, 18-19 depend on claims 1, 17 and include all the limitations of these claims. Therefore, claims 2-16, 18-19 are directed to the same abstract idea and the analysis must proceed to (Step 2A, Prong 2).
Claims 2, 3, 6, 18 recite limitations pertaining to performing the first data process based on the plugin and instantiating a first class, the code being an object-oriented programming language, properties passed as parameters to the first class, and the flow descriptor being formatted in JSON. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, these limitations link the abstract idea (mental process steps) to the fields of object-oriented programming and JAVA plugins. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 4 recites the additional limitations pertaining to updating the data storage service or the data storage device. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 5 recites the additional limitations pertaining to adding the data storage service or the data storage device. This additional limitation does not integrate the abstract idea into a practical application because adding the data storage service or the data storage device is recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the adding the data storage service or the data storage device is recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions), Therefore, this additional element does not cause the claim to amount to significantly more than the judicial exception.
Claims 7-8, 19 recite the additional limitations pertaining to retrieving, by the computing platform and from a metadata registry, metadata associated with the dataset; validating, based on the format of the dataset, the dataset; and proceeding to perform the first data process based on the validating. The limitations pertaining to validating, and wherein the format comprises a number of columns…; represent further mental process step of making a mental judgment based on the format of the dataset, which can comprise counting the columns of the dataset. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The additional limitations pertaining to retrieving, by the computing platform and from a metadata registry, metadata associated with the dataset; validating, based on the format of the dataset, the dataset; and proceeding to perform the first data process based on the validating do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to retrieving, by the computing platform and from a metadata registry, metadata associated with the dataset; validating, based on the format of the dataset, the dataset; and proceeding to perform the first data process based on the validating represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 9-10 recite the additional limitations pertaining to the data flow descriptor. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. That is, they only limit the data flow descriptor that is received, as recited in the independent claims, which does not preclude the steps from being directed to insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 11 recites a limitation pertaining to the dataset comprising loan servicing or call record data. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the limiting of the dataset to loan servicing or call record data links the abstract idea (mental process steps) to the field of loan servicing and contact centers. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 12-13 recite additional limitations pertaining to the script and retrieving metadata. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. That is, they only limit the script that is generated and executed to integrate the dataset, as recited in the independent claims, which does not preclude the steps from being directed to insignificant extra-solution activities. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claims 14-15 recite limitations pertaining to performing a first process when integrating with a structured data processing service or data quality service. These additional limitations do not integrate the abstract idea into a practical application because they generally link the use of a judicial exception to a particular technological environment or field of use. That is, the integrating based on the services links the abstract idea (mental process steps) to the fields of integrating as a service and/or cloud computing integration. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
Claim 16 recites the additional limitations pertaining to retrieving, by the computing platform and from a metadata registry, metadata associated with the dataset; validating, based on the format of the dataset, the dataset; and proceeding to perform the first data process based on the validating. The limitation pertaining to and wherein the method further comprises: determining an order represent further mental process step of making a mental judgment of ordering data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The additional limitations pertaining to two or more data processes that are performed as part of integrating the dataset into the computing environment; and performing the two or more data processes represents insignificant extra-solution activities to the judicial exception and are mere data gathering steps. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements pertaining to two or more data processes that are performed as part of integrating the dataset into the computing environment; and performing the two or more data processes represent well-understood, routine, conventional activities previously known to the industry. That is, these limitations represent well-understood, routine, conventional activity in the fields of data processing and/or data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mamou (US 2005/0086360).
Regarding claim 1, Mamou discloses:
A method comprising: performing an update to a data storage service or a data storage device by configuring, by a computing platform and within a computing environment the data storage service or the data storage device at least by ([0157] “during a data storage access request, where data in the RIM 12 is to be updated or new data is to be stored in the RIM 12, the translation engine 13(t) receives the data to be stored in the tool's characteristic model and format, translates the data into the atomic model and format for the RIM 12, and provides the translated data to the RIM 12 for storage. If the data storage access request enables data to be updated, the RIM 12 will replace the current data with the data newly supplied by the translation engine 13(t). On the other hand, if the data storage access request represents new data, then the RIM 12 will add these data to the current data, which it is maintaining, in the atomic format as provided by the translation engine 13(t)” [0181] “if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses. If the operation relates to storing new data, then the directed graph will include, as graph nodes, empty data items which can be used to store new data included in the request. After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620” [0213] “The RTI console 3002 allows an administrator to create and deploy an RTI service, configure the runtime parameters of the service, and define the bindings or interfaces to the service” [0235] “FIG. 36 represents a graphical user interface with an empty RTI console 3002, which can include wizards 3604, and a contextual pane 3608 displaying the tasks that are available at any given time, such as a task for adding an RTI server) and the performing of the update is any of the replacing, adding of data by the RIM, or storing new data included in an update request;
receiving, by the computing platform, data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device at least by ([0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”),
and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the configuring of the plugin is the configuring of the web or RTI (real-time integration) services for applications which can perform RTI operations based on called java application methods of the Java classes; that is, the plugin-ins are web or RTI services of the applications;
after the update, receiving a notification that a dataset is to be integrated into the computing environment at least by ([0219] “RTI service requests that pass through the data integration platform 2702 from the RTI server 2802 can be delivered in a pipeline of individual requests, rather than in a batch or large set of files. The pipeline approach allows individual service requests to be picked up immediately by an already-running instance of a data integration job 3134, resulting in rapid, real time integration, rather than requiring the enterprise to wait for completion of a batch integration job. Service requests passing through the pipeline can be thought of as waves, and each service request can be marked by a start of wave marker and an end of wave marker, so that the RTI agent 3132 recognizes the initiation of a new service request and the completion of a data integration job 3134 for a particular service request.” [0220] “The end of wave marker explains why a system can do both batch and real time operations with the same service. In a batch environment, a data integration user typically wants to optimize the flow of data, such as to do the maximum amount of processing at a given stage, then transmit to the next stage in bulk, to reduce the number of times data has to be moved, because data movement is resource-intensive. In contrast, in a real time process, the data integration user wants to move each transaction request as fast as possible through the flow. The end of wave marker sends a signal that informs the job instance to execute the particular request through the data integration job, rather than waiting for more data to start the processing, as a system typically would do in batch mode. A benefit of end of wave markers is that a given job instance can perform multiple transactions at the same time, each of which is separated from other transactions by end of wave markers. Two end of wave markers always enclose a transaction. So the end of wave markers delineate a succession of units of work, each unit being separated by end of wave markers” [0223] “The data integration platforms 2702 can be implemented as Data Stage server machines. Each of them can run data integration jobs 3134, which may be Data Stage jobs. The presence of the RTI input stage 3138 means that a job 3134 is always up and running and waiting for a request, unlike in a batch mode, where a job instance is initiated at the time of batch processing. In operation, the data integration job 3134 is running with the requisite connections with databases, web services, and the like, and the RTI input stage 3134 is listening, waiting for data to arrive. For each transaction, the end of wave marker travels through the stages of the data integration job 3134. RTI input stage 3138 and RTI output stage 3140 are the communication points between the data integration job 3134 and the rest of the RTI service environment. For example, a computer application of the business enterprise may send a request for a transaction. The RTI server 2802 knows that RTI data integration jobs 3134 are running on various data integration platforms 2702, which in an embodiment are DataStage servers from Ascential Software. The RTI server 2802 maps the data in the request from the computer application into a form required by the RTI input stage 3138 for the particular data integration job 3134”) and the notification could be the receiving of a wave marker, and/or reception of a transaction or request itself;
generating, based on the notification, a script that causes integration of the dataset at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services.” [0226] “the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class” [0246] “FIG. 49 shows the RTI registry WSDL page 4904, which shows the WSDL description 4902 for the service. The WSDL for the service is dynamically updated whenever the user changes information related to the service in the RTI console 3002”) and the generating of the script is the initial creation, updating of WSDL when the user sets or changes information related to the service (notification), or perhaps, when the WSDL code is received upon request from a service registry (notification); that is, the script is any of the WSDL definition/description/page/file/code, which are referred to interchangeably throughout the reference;
executing, by the computing platform, the script at least by ([0196] “Referring now to FIG. 26, a WSDL definition 2600 is an XML schema that defines the interface, location and encoding scheme for a web service. The definition 2600 defines the service 2602, identifies the port 2604 through which the service 2602 can be accessed (such as an Internet address), defines the bindings 2608 (such as Enterprise Java Bean or SOAP bindings) that are used to invoke the web service and communicate with it. The WSDL definition 2600 may include an abstract definition 2610, which may define the port type 2612, incoming message parts 2616 and outgoing message parts 2618 for the web service, as well as the operations 2614 performed by the service” [0198] “the RTI services described herein can use an open standard specification such as WSDL to describe a data integration process service interface. When a data integration service definition is complete, it can use WSDL web service definition language (a language that is not necessarily specific to web services), which is an abstract definition that gives what the name of the service is, what the operations of the service are, what the signature of each operation is, and the bindings for the service. Within a WSDL file, such as an XML document, there are various tags, with the structure described in connection with FIG. 26. For each service, there can be multiple ports, with each port having a binding. The port type is an entry point for a set of operations, each of which has a set of input arguments and output arguments” [0226] “As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols” [0198] “the RTI services described herein can use an open standard specification such as WSDL to describe a data integration process service interface.” [0201] “The data integration facility 2702 connects to one or more applications through a real time integration (RTI) facility, or RTI service 2704, in a service-oriented architecture. The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise. The RTI service 2704 exposes the data integration facility 2702, so that data integration jobs can be used as services, synchronously or asynchronously. The jobs can be called, for example, from enterprise application integration platforms, application server platforms, as well as Java and .Net applications. The RTI service 2704 allows the same logic to be reused and applied across batch and real time services. The RTI service 2704 may be invoked using various bindings 2710, such as Enterprise Java Bean (EJB), Java Message Service (JMS), or web service bindings.”) and the WSDL definitions define port, bindings, and other metadata for web or RTI services than can be invoked to perform data integration processes or jobs;
and based on execution of the script: retrieving, by the computing platform, a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset at least by ([0162] “The entities are in the form of “objects” which may, in turn, be members or instances of classes and subclasses, although it will be appreciated that other models and formats may be used for the RIM 12. FIG. 14 depicts an exemplary class structure 20 for the “cup” design database, which can include a main class 21, two sub-classes 22(1) and 22(2) depending from the main class 21, and two lower-level sub-classes 23(1)(1) and 23(1)(2), both of which depend from subclass 22(1).” [0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used” [0193] “Referring to FIG. 25, a SOAP message 2502 includes a transport envelope 2504 (such as an HTTP or JMS envelope, or the like), a SOAP envelope 2508, a SOAP header 2510 and a SOAP body 2512. The following is an example of a SOAP-format request message and a SOAP-format response message:” [0194] “Web services can be modular, self-describing, self-contained applications that can be published, located and invoked across the web. For example, in the embodiment of the web service of FIG. 24, the service provider 2402 publishes the web service to the service registry 2408, such as the Universal Description, Discovery and Integration (UDDI) registry, which provides a listing of available web services, or a private or other public registry. The web service can be published, for example, in WSDL format. To discover the service, the service requester 2404 browses the service registry 2408 and retrieves the WSDL document. The service registry 2408 may include a browsing facility and a search facility, and may store the WSDL documents and their metadata.” [0195] “To invoke the web service, the service requester 2404 sends the service provider 2402 a SOAP message as described in the WSDL, receives a SOAP message in response, and decodes the response message as described in the WSDL. Depending on their complexity, web services can provide a wide array of functions, ranging from simple operations, such as requests for data, to complicated business process operations. Once a web service is deployed, other applications (including other web services) can discover and invoke the web service.”) and the data flow descriptor are the SOAP messages;
determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the class of the plugin is the J2EE application with its related classes, with which the web or RTI services run, provided as an example,
based on the data association, determining, by the computing platform, to perform the first data process via the plugin as part of integrating the dataset into the computing environment; and performing, by the computing platform and as part of integrating the dataset into the computing environment, the first data process via the plugin at least by ([0176] “To ensure that the data items in the RIM 12 can be updated in response to an access request of the storage type, the data integration system 104 will associate each tool object 11(t) with a class whose associated data item(s) will be deemed “master physical items,” and a specific relationship, if any, to other data items. Preferably, the data integration system 104 will select as the master physical item the particular class which is deemed the most semantically equivalent to the object of the tool's data model.” [0177] “for tool 11 (2), the data integration system 104 may identify class 22(1) as the class whose data items will be deemed “master physical items.” In that case, data items associated with class 22(2) will be identified as “secondary physical items.” In addition, the data integration system 104 will select one of the relationships, as identified by the arrows identified by the legend “Relationships” between classes 22(1) and 22(2) in FIG. 14, as a selected relationship. In that case, the data items in RIM 12 that are associated with class 22(1) as a master physical item, and data items associated with class 22(2) as a secondary physical item, that are interconnected by the arrow representing the selected relationship, form respective directed graphs. In performing an update operation in response to an access request from tool 11(2), the directed graph that is associated with the data items to be updated is traversed from the master physical item and the appropriate attributes and values updated. In traversing the directed graph, conventional graph-traversal algorithms can be used to ensure that each data item in the graph, can, as a graph node, be appropriately visited and updated, thereby ensuring that the data items are updated” [0181] “Conversely, if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses… After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620.”) and associated classes are identified for tools that are used to update the data (integration process).
As per claim 2, claim 1 is incorporated, Mamou further discloses:
first data process includes, based on the plugin, instantiating a first class of the one or more classes at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the configuring of the plugin is the configuring of the web or RTI (real-time integration) services for applications which can perform RTI operations based on called java application methods of the Java classes; that is, the plugin-ins are web or RTI services of the applications;
As per claim 3, claim 2 is incorporated, Mamou further discloses:
wherein the code is associated with an object-oriented programming language, the one or more classes are associated with the object-oriented programming language at least by ([0196] “Referring now to FIG. 26, a WSDL definition 2600 is an XML schema that defines the interface, location and encoding scheme for a web service. The definition 2600 defines the service 2602, identifies the port 2604 through which the service 2602 can be accessed (such as an Internet address), defines the bindings 2608 (such as Enterprise Java Bean or SOAP bindings) that are used to invoke the web service and communicate with it. The WSDL definition 2600 may include an abstract definition 2610, which may define the port type 2612, incoming message parts 2616 and outgoing message parts 2618 for the web service, as well as the operations 2614 performed by the service.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class.”) and JAVA is an object-oriented programming language,
and wherein the one or more properties of the dataset includes an indication of information associated with the dataset that will be passed as parameters to the first class at least by ([0226] “At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service.”).
As per claim 4, claim 1 is incorporated, Mamou further discloses:
wherein configuring the data storage service or the data storage device includes updating the data storage service or the data storage device at least by ([0157] “during a data storage access request, where data in the RIM 12 is to be updated or new data is to be stored in the RIM 12, the translation engine 13(t) receives the data to be stored in the tool's characteristic model and format, translates the data into the atomic model and format for the RIM 12, and provides the translated data to the RIM 12 for storage. If the data storage access request enables data to be updated, the RIM 12 will replace the current data with the data newly supplied by the translation engine 13(t). On the other hand, if the data storage access request represents new data, then the RIM 12 will add these data to the current data, which it is maintaining, in the atomic format as provided by the translation engine 13(t)” [0181] “if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses. If the operation relates to storing new data, then the directed graph will include, as graph nodes, empty data items which can be used to store new data included in the request. After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620”) and the updating is any of the replacing, adding of data by the RIM, or storing new data included in an update request.
As per claim 5, claim 1 is incorporated, Mamou further discloses:
wherein configuring the data storage service or the data storage device includes adding the data storage service or the data storage device to the computing environment at least by ([0213] “The RTI console 3002 allows an administrator to create and deploy an RTI service, configure the runtime parameters of the service, and define the bindings or interfaces to the service” [0235] “FIG. 36 represents a graphical user interface with an empty RTI console 3002, which can include wizards 3604, and a contextual pane 3608 displaying the tasks that are available at any given time, such as a task for adding an RTI server”).
As per claim 7, claim 1 is incorporated, Mamou further discloses:
further comprising: based on execution of the script: retrieving, by the computing platform and from a metadata registry, metadata associated with the dataset, wherein the metadata indicates a format of the dataset; validating, based on the format of the dataset, the dataset; and proceeding to perform the first data process based on the validating at least by ([0232] “The RTI input stage 3138 precedes the first steps of the data integration job 3134. In this case, it is designed to accept a request from the RTI server 2802 in the form of a document and to extract the customer name from the document. The RTI input stage 3138 includes the RTI input table 3414, which defines the metadata for the RTI input stage 3138, such as what format of data is expected by the stage. The RTI output stage 3140 formats the data retrieved at the various steps of the data integration job 3134 and creates the document that is delivered out of the job at the RTI output stage 3140. The RTI output stage 3140 includes an RTI output table, which defines metadata for the RTI output stage 3140, such as the format of the output” [0244] “The user can change properties, such as the category of the service. When selecting the item Browse the Registry 4604 in the interface 4604 shown in FIG. 46, the user can also be presented with the interface for the RTI registry 4702 depicted in FIG. 47. The RTI registry 4702 is a web-based directory for all services managed by an RTI server 2802. The RTI registry 4702 is not a public UDDI registry, but rather a private registry.”) and the metadata registry is the RTI registry.
As per claim 8, claim 7 is incorporated, Mamou further discloses:
wherein the format of the dataset comprises one or more of a number of columns for the dataset, a length of the dataset, and a type of the dataset at least by ([0216] “A table definition can describe what the RTI input stage 3138 may expect to receive; for example, the input stage of the data integration job may expect to receive three calls: one string and two integers. Meanwhile, at the end of the data integration job flow, the output stage may return calls that are in the form of one string and one integer. When the user creates an RTI service, it is desirable to define the type of data expected at the input and the type of data to be returned at the output.”).
As per claim 9, claim 1 is incorporated, Mamou further discloses:
wherein the data flow descriptor includes information indicating an identifier of the dataset at least by ([The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0193] “Referring to FIG. 25, a SOAP message 2502 includes a transport envelope 2504 (such as an HTTP or JMS envelope, or the like), a SOAP envelope 2508, a SOAP header 2510 and a SOAP body 2512. The following is an example of a SOAP-format request message and a SOAP-format response message:
request	<SOAP-ENV:Envelope
xmlns:SOAP-ENV=“http://schemas.xmlsoap.org/soap/envelope/”
xmlns:xsi=“http://www.w3.org/2001/XMLSchema-instance”
xmlns:xsd=“http://www.w3.org/2001/XMLSchema”
SOAP-ENV:encodingStyle=“http://schemas.xmlsoap.org/soap/encoding/”>
<SOAP-ENV:Header></SOAP-ENV:Header>
<SOAP-ENV:Body>
<ns:getAddress xmlns:ns=“PhoneNumber”>
<name xsi:type=“xsd:string”> Ascential Software </name>
</ns:getAddress>
</SOAP-ENV:Body>
</SOAP-ENV:Envelope>
response	<SOAP-ENV:Envelope
xmlns:SOAP-ENV=“http://schemas.xmlsoap.org/soap/envelope/”
xmlns:xsi=“http://www.w3.org/2001/XMLSchema-instance”
xmlns:xsd=“http://www.w3.org/2001/XMLSchema”
SOAP-ENV:encodingStyle=“http://schemas.xmlsoap.org/soap/encoding/”>
<SOAP-ENV:Header></SOAP-ENV:Header>
<SOAP-ENV:Body>
<getAddressResponse xmlns=“http://schemas.company.com/address”>
<number> 50 </number>
<street> Washington </street>
<city> Westborough </city>
<zip> 01581 </zip>
<state> MA </state>
</getAddressResponse>
</SOAP-ENV:Body>
</SOAP-ENV:Envelope>”) and the SOAP message includes identifiers of a datasets, such as at least “getAddress”, “PhoneNumber”, “number”, “street”, “city”…etc, as shown in the example.
As per claim 10, claim 7 is incorporated, Mamou further discloses:
wherein the data flow descriptor includes information indicating the metadata or information indicating the metadata registry at least by ([The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0193] “Referring to FIG. 25, a SOAP message 2502 includes a transport envelope 2504 (such as an HTTP or JMS envelope, or the like), a SOAP envelope 2508, a SOAP header 2510 and a SOAP body 2512. The following is an example of a SOAP-format request message and a SOAP-format response message:
request	<SOAP-ENV:Envelope
xmlns:SOAP-ENV=“http://schemas.xmlsoap.org/soap/envelope/”
xmlns:xsi=“http://www.w3.org/2001/XMLSchema-instance”
xmlns:xsd=“http://www.w3.org/2001/XMLSchema”
SOAP-ENV:encodingStyle=“http://schemas.xmlsoap.org/soap/encoding/”>
<SOAP-ENV:Header></SOAP-ENV:Header>
<SOAP-ENV:Body>
<ns:getAddress xmlns:ns=“PhoneNumber”>
<name xsi:type=“xsd:string”> Ascential Software </name>
</ns:getAddress>
</SOAP-ENV:Body>
</SOAP-ENV:Envelope>
response	<SOAP-ENV:Envelope
xmlns:SOAP-ENV=“http://schemas.xmlsoap.org/soap/envelope/”
xmlns:xsi=“http://www.w3.org/2001/XMLSchema-instance”
xmlns:xsd=“http://www.w3.org/2001/XMLSchema”
SOAP-ENV:encodingStyle=“http://schemas.xmlsoap.org/soap/encoding/”>
<SOAP-ENV:Header></SOAP-ENV:Header>
<SOAP-ENV:Body>
<getAddressResponse xmlns=“http://schemas.company.com/address”>
<number> 50 </number>
<street> Washington </street>
<city> Westborough </city>
<zip> 01581 </zip>
<state> MA </state>
</getAddressResponse>
</SOAP-ENV:Body>
</SOAP-ENV:Envelope>”) and the SOAP message includes metadata information, as shown in the example.
As per claim 11, claim 1 is incorporated, Mamou further discloses:
wherein the dataset comprises loan servicing data or call record data at least by ([0153] “FIG. 10 shows in form of a block diagram an exemplary transformation process 1000 displayed on a graphical user interface 1018. For example, a business enterprise may want to generate a report relating to mortgages. The mortgage balance information may reside in a database 1002 while personal information about the borrower and the address of the property information may reside in another database 1012.” [0293] “FIG. 97 depicts a flow diagram of an RTI service as applied to the financial services industry. Real time integration can lessen risks for business enterprises in the financial services industry. For example, one branch of a financial institution 9702 may handle a loan application 9710 of a consumer 9704, while another branch executes trades in equities 9708. Without an RTI service, the institution 9702 may inadvertently assume more risk when making the loan than it may be willing to take. Real time integration can provide the financial institution with an almost instantaneous and accurate profile of the customer at the time a given transaction is executed. Thus, an RTI service 9712 allows a computer application associated with the loan application to request up-to-the-minute data about the consumer's 9704 equity account, which can be retrieved through the RTI service from data associated with applications of the financial institution 9702 that handles equity trades 9708. Of course, in addition to financial institutions, finance departments of many enterprises making similar financial decisions can benefit from real time integration.”) and the loan servicing data is the mortgage data, loan data, or mortgage application data.
As per claim 12, claim 1 is incorporated, Mamou further discloses:
wherein the script comprises an identifier for the dataset and location information indicating a storage location of the dataset at least by ([0137] ““Metadata” refers, without limitation, to data that bring context to the data being processed, data about the data, information pertaining to the context of related information, information pertaining to the origin of data, information pertaining to the location of data” [0194] “The service registry 2408 may include a browsing facility and a search facility, and may store the WSDL documents and their metadata”) and the metadata of the WSDL documents includes the origin or location of the data.
As per claim 13, claim 7 is incorporated, Mamou further discloses:
wherein the script comprises an identifier for the dataset and location information indicating a storage location of the dataset at least by ([0137] “”Metadata” refers, without limitation, to data that bring context to the data being processed, data about the data, information pertaining to the context of related information, information pertaining to the origin of data, information pertaining to the location of data” [0194] “The service registry 2408 may include a browsing facility and a search facility, and may store the WSDL documents and their metadata”) and the metadata of the WSDL documents includes the origin or location of the data,
and wherein retrieving the metadata is performed based on the identifier for the dataset and the location information at least by ([0137] ““Metadata” refers, without limitation, to data that bring context to the data being processed, data about the data, information pertaining to the context of related information, information pertaining to the origin of data, information pertaining to the location of data, information pertaining to the meaning of data, information pertaining to the age of data, information pertaining to the heading of data, information pertaining to the units of data, information pertaining to the field of data, and information pertaining to other information relating to the context of the data [0142] “Since the data received may be in multiple formats including varying metadata, the data integration system may reconfigure the received data into a format suitable for integrated processing” [0194] “To discover the service, the service requester 2404 browses the service registry 2408 and retrieves the WSDL document. The service registry 2408 may include a browsing facility and a search facility, and may store the WSDL documents and their metadata”).
As per claim 14, claim 1 is incorporated, Mamou further discloses:
wherein the first data process is performed when integrating datasets with a structured data processing service at least by ([0214] “Thus, an instance of the already-on data integration job 3134 is invoked by the RTI agent 3132 and can commence immediately with the execution of the data integration job 3134, using the particular inputs from the RTI server 2802, which might be a file, a row of data, a batch of data, and the like”) and the integration process is performed by an RTI server based on inputs, such as a row of data (structured data) .
As per claim 15, claim 1 is incorporated, Mamou further discloses:
wherein the first data process is performed when integrating datasets with a data quality service at least by ([0146] “One embodiment of a data integration system 104 may include a discover data stage 302 to extract, optionally in conjunction with other processes, data from a data source. The data integration system 104 may also include a data preparation stage 304 where the data is prepared, standardized, matched, or otherwise manipulated to produce quality data suitable for subsequent transformation” [0209] “Once established, the RTI server 2802 allows data integration jobs (such as DataStage and QualityStage jobs performed by the Ascential Software platform) to be invoked by web services, enterprise Java beans, Java message service messages, or the like.” [0306] “an RTI service can also be employed in connection with manufacturing, where real time integration can facilitate quality control. For example, if defect analysis can be performed in real time, then corrections can be made in time to avoid manufacturing products using a defective process, thereby avoiding the costs of having to scrap or rebuild products.”).
As per claim 16, claim 1 is incorporated, Mamou further discloses:
wherein the first data process is one of two or more data processes that are performed as part of integrating the dataset into the computing environment, and wherein the method further comprises: determining an order in which the two or more data processes are to be performed, and at least by ([0185] “FIG. 18 is a flow diagram showing steps for parallel execution of a plurality of processes of a data integration process running on the facility described in FIG. 17. In an embodiment, a parallel process flow may involve step 1802 wherein the job sequence is determined. Once the job sequence is determined, the job may be sent to two or more process facilitates, step 1804. In step 1808, a first process facility may receive and execute certain routines and programs and once complete communicate the processed information to a third process facility. In step 1810, a second process facility may receive and execute certain routines and programs and once complete communicate the processed information to the third process facility. The third process facility may wait to receive the processed information from the first two process facilities before running its own routines on the two sources of information, step 1812”).
Regarding claim 17, Mamou discloses:
One or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: performing an update to a data storage service or a data storage device by configuring, within a computing environment, the data storage service or the data storage device at least by ([0157] “during a data storage access request, where data in the RIM 12 is to be updated or new data is to be stored in the RIM 12, the translation engine 13(t) receives the data to be stored in the tool's characteristic model and format, translates the data into the atomic model and format for the RIM 12, and provides the translated data to the RIM 12 for storage. If the data storage access request enables data to be updated, the RIM 12 will replace the current data with the data newly supplied by the translation engine 13(t). On the other hand, if the data storage access request represents new data, then the RIM 12 will add these data to the current data, which it is maintaining, in the atomic format as provided by the translation engine 13(t)” [0181] “if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses. If the operation relates to storing new data, then the directed graph will include, as graph nodes, empty data items which can be used to store new data included in the request. After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620” [0213] “The RTI console 3002 allows an administrator to create and deploy an RTI service, configure the runtime parameters of the service, and define the bindings or interfaces to the service” [0235] “FIG. 36 represents a graphical user interface with an empty RTI console 3002, which can include wizards 3604, and a contextual pane 3608 displaying the tasks that are available at any given time, such as a task for adding an RTI server) and the performing of the update is any of the replacing, adding of data by the RIM, or storing new data included in an update request,
receiving data that includes code for a first data process that is performed when integrating datasets with the data storage service or with the data storage device at least by ([0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”),
and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the configuring of the plugin is the configuring of the web or RTI (real-time integration) services for applications which can perform RTI operations based on called java application methods of the Java classes; that is, the plugin-ins are web or RTI services of the applications;
after the update, receiving a notification that a dataset has been stored and is to be integrated into a computing environment at least by ([0219] “RTI service requests that pass through the data integration platform 2702 from the RTI server 2802 can be delivered in a pipeline of individual requests, rather than in a batch or large set of files. The pipeline approach allows individual service requests to be picked up immediately by an already-running instance of a data integration job 3134, resulting in rapid, real time integration, rather than requiring the enterprise to wait for completion of a batch integration job. Service requests passing through the pipeline can be thought of as waves, and each service request can be marked by a start of wave marker and an end of wave marker, so that the RTI agent 3132 recognizes the initiation of a new service request and the completion of a data integration job 3134 for a particular service request.” [0220] “The end of wave marker explains why a system can do both batch and real time operations with the same service. In a batch environment, a data integration user typically wants to optimize the flow of data, such as to do the maximum amount of processing at a given stage, then transmit to the next stage in bulk, to reduce the number of times data has to be moved, because data movement is resource-intensive. In contrast, in a real time process, the data integration user wants to move each transaction request as fast as possible through the flow. The end of wave marker sends a signal that informs the job instance to execute the particular request through the data integration job, rather than waiting for more data to start the processing, as a system typically would do in batch mode. A benefit of end of wave markers is that a given job instance can perform multiple transactions at the same time, each of which is separated from other transactions by end of wave markers. Two end of wave markers always enclose a transaction. So the end of wave markers delineate a succession of units of work, each unit being separated by end of wave markers” [0223] “The data integration platforms 2702 can be implemented as Data Stage server machines. Each of them can run data integration jobs 3134, which may be Data Stage jobs. The presence of the RTI input stage 3138 means that a job 3134 is always up and running and waiting for a request, unlike in a batch mode, where a job instance is initiated at the time of batch processing. In operation, the data integration job 3134 is running with the requisite connections with databases, web services, and the like, and the RTI input stage 3134 is listening, waiting for data to arrive. For each transaction, the end of wave marker travels through the stages of the data integration job 3134. RTI input stage 3138 and RTI output stage 3140 are the communication points between the data integration job 3134 and the rest of the RTI service environment. For example, a computer application of the business enterprise may send a request for a transaction. The RTI server 2802 knows that RTI data integration jobs 3134 are running on various data integration platforms 2702, which in an embodiment are DataStage servers from Ascential Software. The RTI server 2802 maps the data in the request from the computer application into a form required by the RTI input stage 3138 for the particular data integration job 3134”) and the notification could be the receiving of a wave marker, and/or reception of a transaction or request itself;
generating, based on the notification, a script that causes integration of the dataset into computing environment at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services.” [0226] “the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class” [0246] “FIG. 49 shows the RTI registry WSDL page 4904, which shows the WSDL description 4902 for the service. The WSDL for the service is dynamically updated whenever the user changes information related to the service in the RTI console 3002”) and the generating of the script is the initial creation, updating of WSDL when the user sets or changes information related to the service (notification), or perhaps, when the WSDL code is received upon request from a service registry (notification); that is, the script is any of the WSDL definition/description/page/file/code, which are referred to interchangeably throughout the reference;
executing, the script at least by ([0196] “Referring now to FIG. 26, a WSDL definition 2600 is an XML schema that defines the interface, location and encoding scheme for a web service. The definition 2600 defines the service 2602, identifies the port 2604 through which the service 2602 can be accessed (such as an Internet address), defines the bindings 2608 (such as Enterprise Java Bean or SOAP bindings) that are used to invoke the web service and communicate with it. The WSDL definition 2600 may include an abstract definition 2610, which may define the port type 2612, incoming message parts 2616 and outgoing message parts 2618 for the web service, as well as the operations 2614 performed by the service” [0198] “the RTI services described herein can use an open standard specification such as WSDL to describe a data integration process service interface. When a data integration service definition is complete, it can use WSDL web service definition language (a language that is not necessarily specific to web services), which is an abstract definition that gives what the name of the service is, what the operations of the service are, what the signature of each operation is, and the bindings for the service. Within a WSDL file, such as an XML document, there are various tags, with the structure described in connection with FIG. 26. For each service, there can be multiple ports, with each port having a binding. The port type is an entry point for a set of operations, each of which has a set of input arguments and output arguments” [0226] “As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols” [0198] “the RTI services described herein can use an open standard specification such as WSDL to describe a data integration process service interface.” [0201] “The data integration facility 2702 connects to one or more applications through a real time integration (RTI) facility, or RTI service 2704, in a service-oriented architecture. The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise. The RTI service 2704 exposes the data integration facility 2702, so that data integration jobs can be used as services, synchronously or asynchronously. The jobs can be called, for example, from enterprise application integration platforms, application server platforms, as well as Java and .Net applications. The RTI service 2704 allows the same logic to be reused and applied across batch and real time services. The RTI service 2704 may be invoked using various bindings 2710, such as Enterprise Java Bean (EJB), Java Message Service (JMS), or web service bindings.”) and the WSDL definitions define port, bindings, and other metadata for web or RTI services than can be invoked to perform data integration processes or jobs;
and based on execution of the script: retrieving a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset at least by ([0162] “The entities are in the form of “objects” which may, in turn, be members or instances of classes and subclasses, although it will be appreciated that other models and formats may be used for the RIM 12. FIG. 14 depicts an exemplary class structure 20 for the “cup” design database, which can include a main class 21, two sub-classes 22(1) and 22(2) depending from the main class 21, and two lower-level sub-classes 23(1)(1) and 23(1)(2), both of which depend from subclass 22(1).” [0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used” [0193] “Referring to FIG. 25, a SOAP message 2502 includes a transport envelope 2504 (such as an HTTP or JMS envelope, or the like), a SOAP envelope 2508, a SOAP header 2510 and a SOAP body 2512. The following is an example of a SOAP-format request message and a SOAP-format response message:” [0194] “Web services can be modular, self-describing, self-contained applications that can be published, located and invoked across the web. For example, in the embodiment of the web service of FIG. 24, the service provider 2402 publishes the web service to the service registry 2408, such as the Universal Description, Discovery and Integration (UDDI) registry, which provides a listing of available web services, or a private or other public registry. The web service can be published, for example, in WSDL format. To discover the service, the service requester 2404 browses the service registry 2408 and retrieves the WSDL document. The service registry 2408 may include a browsing facility and a search facility, and may store the WSDL documents and their metadata.” [0195] “To invoke the web service, the service requester 2404 sends the service provider 2402 a SOAP message as described in the WSDL, receives a SOAP message in response, and decodes the response message as described in the WSDL. Depending on their complexity, web services can provide a wide array of functions, ranging from simple operations, such as requests for data, to complicated business process operations. Once a web service is deployed, other applications (including other web services) can discover and invoke the web service.”) and the data flow descriptor are the SOAP messages,
and wherein the data flow descriptor is authored by a user at least by ([0258] “Window 6202 shows various available web-enabled bindings 6208, such as SOAP over JMS, Text over JMS, SOAP over HTTP, and EJB, as well as the description associated with each binding. A user can select a particular binding, such as SOAP over HTTP, and click “Next” to enable that binding.” [0259]
FIG. 63 shows a window 6302 of the RTI console 3002 for updating the binding properties defined in window 6202 of FIG. 62. The user can add in field 6304 a description specific to the binding and define binding styles by using menu 6308. For example, when creating a SOAP over HTTP binding, the generated web service can be selected by the user as an RPC-style (SOAP-encoded) web service or a document-style (literal encoded) web service. Advantageously, a document, literal encoded (doclit) web service is used.” [0260] “The user can use “Activate this Binding” link 6404 (or the contextual menu on the binding) to activate the binding. Until activated, the details window 6408 highlights the fact that the binding is not activated. Upon activation via link 6404 in FIG. 64, the RTI console 3002 is refreshed to show the display window 6502 of FIG. 65, and the details window 6508 highlights “Activated.””);
determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the class of the plugin is the J2EE application with its related classes, with which the web or RTI services run, provided as an example,
based on the data association, determining to perform the first data process via the plugin as part of integrating the dataset into the computing environment; and performing, as part of integrating the dataset into the computing environment, the first data process via the plugin at least by ([0176] “To ensure that the data items in the RIM 12 can be updated in response to an access request of the storage type, the data integration system 104 will associate each tool object 11(t) with a class whose associated data item(s) will be deemed “master physical items,” and a specific relationship, if any, to other data items. Preferably, the data integration system 104 will select as the master physical item the particular class which is deemed the most semantically equivalent to the object of the tool's data model.” [0177] “for tool 11 (2), the data integration system 104 may identify class 22(1) as the class whose data items will be deemed “master physical items.” In that case, data items associated with class 22(2) will be identified as “secondary physical items.” In addition, the data integration system 104 will select one of the relationships, as identified by the arrows identified by the legend “Relationships” between classes 22(1) and 22(2) in FIG. 14, as a selected relationship. In that case, the data items in RIM 12 that are associated with class 22(1) as a master physical item, and data items associated with class 22(2) as a secondary physical item, that are interconnected by the arrow representing the selected relationship, form respective directed graphs. In performing an update operation in response to an access request from tool 11(2), the directed graph that is associated with the data items to be updated is traversed from the master physical item and the appropriate attributes and values updated. In traversing the directed graph, conventional graph-traversal algorithms can be used to ensure that each data item in the graph, can, as a graph node, be appropriately visited and updated, thereby ensuring that the data items are updated” [0181] “Conversely, if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses… After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620.”) and associated classes are identified for tools that are used to update the data (integration process).
Claims 18-19 recite similar claim limitations as the method of claims 2, 7-8, except that they set forth the claimed invention as one or more non-transitory media, as such they are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mamou (US 2005/0086360) in view of Dove (US 2012/0158655).
As per claim 6, claim 4 is incorporated, Mamou fails to disclose “wherein the data flow descriptor is formatted in JavaScript Object Notation (JSON)”
However, Dove teaches the above limitation at least by ([0043] “the data publication system can receive mapping specifications for mapping data from a source schema to a target schema in a variety of formats. For example, the system can receive extensible markup language (XML), resource description framework (RDF), JavaScript Object Notation (JSON), Common Schema Definition Language (CSDL), or other descriptions of sets of attributes to gather from the source data and provide to the target database instance”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dove into the teaching of Mamou because the references similarly disclose dataset integration. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Mamou to further include the JSON mapping specifications within the data replication mode as in Dove because it “combines benefits of data distribution from non-relational paradigms with the benefits of deeply integrating datasets via relational database paradigms.” (Dove, [0010]).
Regarding claim 20, Mamou discloses:
A system comprising: a database configured to store datasets for integration into a computing environment; a computing device configured to operate as a metadata registry at least by ([0232] “The RTI input stage 3138 precedes the first steps of the data integration job 3134. In this case, it is designed to accept a request from the RTI server 2802 in the form of a document and to extract the customer name from the document. The RTI input stage 3138 includes the RTI input table 3414, which defines the metadata for the RTI input stage 3138, such as what format of data is expected by the stage. The RTI output stage 3140 formats the data retrieved at the various steps of the data integration job 3134 and creates the document that is delivered out of the job at the RTI output stage 3140. The RTI output stage 3140 includes an RTI output table, which defines metadata for the RTI output stage 3140, such as the format of the output” [0244] “The user can change properties, such as the category of the service. When selecting the item Browse the Registry 4604 in the interface 4604 shown in FIG. 46, the user can also be presented with the interface for the RTI registry 4702 depicted in FIG. 47. The RTI registry 4702 is a web-based directory for all services managed by an RTI server 2802. The RTI registry 4702 is not a public UDDI registry, but rather a private registry.”) and the metadata registry is the RTI registry;
and a computing platform; wherein the computing platform comprises: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the computing platform to perform steps comprising: performing an update to a data storage service or a data storage device by configuring, within the computing environment, the data storage service or the data storage device at least by ([0157] “during a data storage access request, where data in the RIM 12 is to be updated or new data is to be stored in the RIM 12, the translation engine 13(t) receives the data to be stored in the tool's characteristic model and format, translates the data into the atomic model and format for the RIM 12, and provides the translated data to the RIM 12 for storage. If the data storage access request enables data to be updated, the RIM 12 will replace the current data with the data newly supplied by the translation engine 13(t). On the other hand, if the data storage access request represents new data, then the RIM 12 will add these data to the current data, which it is maintaining, in the atomic format as provided by the translation engine 13(t)” [0181] “if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses. If the operation relates to storing new data, then the directed graph will include, as graph nodes, empty data items which can be used to store new data included in the request. After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620” [0213] “The RTI console 3002 allows an administrator to create and deploy an RTI service, configure the runtime parameters of the service, and define the bindings or interfaces to the service” [0235] “FIG. 36 represents a graphical user interface with an empty RTI console 3002, which can include wizards 3604, and a contextual pane 3608 displaying the tasks that are available at any given time, such as a task for adding an RTI server) and the performing of the update is any of the replacing, adding of data by the RIM, or storing new data included in an update request,
receiving data that includes code for a first data process that is performed when integrating datasets into the computing environment based on the data storage service or the data storage device at least by ([0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”),
and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the configuring of the plugin is the configuring of the web or RTI (real-time integration) services for applications which can perform RTI operations based on called java application methods of the Java classes; that is, the plugin-ins are web or RTI services of the applications;
after the update, receiving a notification that the dataset is to be integrated into the computing environment at least by ([0219] “RTI service requests that pass through the data integration platform 2702 from the RTI server 2802 can be delivered in a pipeline of individual requests, rather than in a batch or large set of files. The pipeline approach allows individual service requests to be picked up immediately by an already-running instance of a data integration job 3134, resulting in rapid, real time integration, rather than requiring the enterprise to wait for completion of a batch integration job. Service requests passing through the pipeline can be thought of as waves, and each service request can be marked by a start of wave marker and an end of wave marker, so that the RTI agent 3132 recognizes the initiation of a new service request and the completion of a data integration job 3134 for a particular service request.” [0220] “The end of wave marker explains why a system can do both batch and real time operations with the same service. In a batch environment, a data integration user typically wants to optimize the flow of data, such as to do the maximum amount of processing at a given stage, then transmit to the next stage in bulk, to reduce the number of times data has to be moved, because data movement is resource-intensive. In contrast, in a real time process, the data integration user wants to move each transaction request as fast as possible through the flow. The end of wave marker sends a signal that informs the job instance to execute the particular request through the data integration job, rather than waiting for more data to start the processing, as a system typically would do in batch mode. A benefit of end of wave markers is that a given job instance can perform multiple transactions at the same time, each of which is separated from other transactions by end of wave markers. Two end of wave markers always enclose a transaction. So the end of wave markers delineate a succession of units of work, each unit being separated by end of wave markers” [0223] “The data integration platforms 2702 can be implemented as Data Stage server machines. Each of them can run data integration jobs 3134, which may be Data Stage jobs. The presence of the RTI input stage 3138 means that a job 3134 is always up and running and waiting for a request, unlike in a batch mode, where a job instance is initiated at the time of batch processing. In operation, the data integration job 3134 is running with the requisite connections with databases, web services, and the like, and the RTI input stage 3134 is listening, waiting for data to arrive. For each transaction, the end of wave marker travels through the stages of the data integration job 3134. RTI input stage 3138 and RTI output stage 3140 are the communication points between the data integration job 3134 and the rest of the RTI service environment. For example, a computer application of the business enterprise may send a request for a transaction. The RTI server 2802 knows that RTI data integration jobs 3134 are running on various data integration platforms 2702, which in an embodiment are DataStage servers from Ascential Software. The RTI server 2802 maps the data in the request from the computer application into a form required by the RTI input stage 3138 for the particular data integration job 3134”) and the notification could be the receiving of a wave marker, and/or reception of a transaction or request itself;
generating, based on the notification, a script that causes integration of the dataset into the computing environment, wherein the script comprises an identifier for the dataset and location information indicating a storage location of the dataset at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services.” [0226] “the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class” [0246] “FIG. 49 shows the RTI registry WSDL page 4904, which shows the WSDL description 4902 for the service. The WSDL for the service is dynamically updated whenever the user changes information related to the service in the RTI console 3002”) and the generating of the script is the initial creation, updating of WSDL when the user sets or changes information related to the service (notification), or perhaps, when the WSDL code is received upon request from a service registry (notification); that is, the script is any of the WSDL definition/description/page/file/code, which are referred to interchangeably throughout the reference;
executing the script at least by ([0196] “Referring now to FIG. 26, a WSDL definition 2600 is an XML schema that defines the interface, location and encoding scheme for a web service. The definition 2600 defines the service 2602, identifies the port 2604 through which the service 2602 can be accessed (such as an Internet address), defines the bindings 2608 (such as Enterprise Java Bean or SOAP bindings) that are used to invoke the web service and communicate with it. The WSDL definition 2600 may include an abstract definition 2610, which may define the port type 2612, incoming message parts 2616 and outgoing message parts 2618 for the web service, as well as the operations 2614 performed by the service” [0198] “the RTI services described herein can use an open standard specification such as WSDL to describe a data integration process service interface. When a data integration service definition is complete, it can use WSDL web service definition language (a language that is not necessarily specific to web services), which is an abstract definition that gives what the name of the service is, what the operations of the service are, what the signature of each operation is, and the bindings for the service. Within a WSDL file, such as an XML document, there are various tags, with the structure described in connection with FIG. 26. For each service, there can be multiple ports, with each port having a binding. The port type is an entry point for a set of operations, each of which has a set of input arguments and output arguments” [0226] “As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols” [0198] “the RTI services described herein can use an open standard specification such as WSDL to describe a data integration process service interface.” [0201] “The data integration facility 2702 connects to one or more applications through a real time integration (RTI) facility, or RTI service 2704, in a service-oriented architecture. The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise. The RTI service 2704 exposes the data integration facility 2702, so that data integration jobs can be used as services, synchronously or asynchronously. The jobs can be called, for example, from enterprise application integration platforms, application server platforms, as well as Java and .Net applications. The RTI service 2704 allows the same logic to be reused and applied across batch and real time services. The RTI service 2704 may be invoked using various bindings 2710, such as Enterprise Java Bean (EJB), Java Message Service (JMS), or web service bindings.”) and the WSDL definitions define port, bindings, and other metadata for web or RTI services than can be invoked to perform data integration processes or jobs;
and based on execution of the script: retrieving a data flow descriptor for the dataset, wherein the data flow descriptor defines one or more properties of the dataset at least by ([0162] “The entities are in the form of “objects” which may, in turn, be members or instances of classes and subclasses, although it will be appreciated that other models and formats may be used for the RIM 12. FIG. 14 depicts an exemplary class structure 20 for the “cup” design database, which can include a main class 21, two sub-classes 22(1) and 22(2) depending from the main class 21, and two lower-level sub-classes 23(1)(1) and 23(1)(2), both of which depend from subclass 22(1).” [0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used” [0193] “Referring to FIG. 25, a SOAP message 2502 includes a transport envelope 2504 (such as an HTTP or JMS envelope, or the like), a SOAP envelope 2508, a SOAP header 2510 and a SOAP body 2512. The following is an example of a SOAP-format request message and a SOAP-format response message:” [0194] “Web services can be modular, self-describing, self-contained applications that can be published, located and invoked across the web. For example, in the embodiment of the web service of FIG. 24, the service provider 2402 publishes the web service to the service registry 2408, such as the Universal Description, Discovery and Integration (UDDI) registry, which provides a listing of available web services, or a private or other public registry. The web service can be published, for example, in WSDL format. To discover the service, the service requester 2404 browses the service registry 2408 and retrieves the WSDL document. The service registry 2408 may include a browsing facility and a search facility, and may store the WSDL documents and their metadata.” [0195] “To invoke the web service, the service requester 2404 sends the service provider 2402 a SOAP message as described in the WSDL, receives a SOAP message in response, and decodes the response message as described in the WSDL. Depending on their complexity, web services can provide a wide array of functions, ranging from simple operations, such as requests for data, to complicated business process operations. Once a web service is deployed, other applications (including other web services) can discover and invoke the web service.”) and the data flow descriptor are the SOAP messages,
wherein the data flow descriptor is authored by a user … at least by ([0258] “Window 6202 shows various available web-enabled bindings 6208, such as SOAP over JMS, Text over JMS, SOAP over HTTP, and EJB, as well as the description associated with each binding. A user can select a particular binding, such as SOAP over HTTP, and click “Next” to enable that binding.” [0259]
FIG. 63 shows a window 6302 of the RTI console 3002 for updating the binding properties defined in window 6202 of FIG. 62. The user can add in field 6304 a description specific to the binding and define binding styles by using menu 6308. For example, when creating a SOAP over HTTP binding, the generated web service can be selected by the user as an RPC-style (SOAP-encoded) web service or a document-style (literal encoded) web service. Advantageously, a document, literal encoded (doclit) web service is used.” [0260] “The user can use “Activate this Binding” link 6404 (or the contextual menu on the binding) to activate the binding. Until activated, the details window 6408 highlights the fact that the binding is not activated. Upon activation via link 6404 in FIG. 64, the RTI console 3002 is refreshed to show the display window 6502 of FIG. 65, and the details window 6508 highlights “Activated.””);
retrieving, from the metadata registry, metadata associated with the dataset, wherein the metadata indicates a format of the dataset at least by ([0232] “The RTI input stage 3138 precedes the first steps of the data integration job 3134. In this case, it is designed to accept a request from the RTI server 2802 in the form of a document and to extract the customer name from the document. The RTI input stage 3138 includes the RTI input table 3414, which defines the metadata for the RTI input stage 3138, such as what format of data is expected by the stage. The RTI output stage 3140 formats the data retrieved at the various steps of the data integration job 3134 and creates the document that is delivered out of the job at the RTI output stage 3140. The RTI output stage 3140 includes an RTI output table, which defines metadata for the RTI output stage 3140, such as the format of the output” [0244] “The user can change properties, such as the category of the service. When selecting the item Browse the Registry 4604 in the interface 4604 shown in FIG. 46, the user can also be presented with the interface for the RTI registry 4702 depicted in FIG. 47. The RTI registry 4702 is a web-based directory for all services managed by an RTI server 2802. The RTI registry 4702 is not a public UDDI registry, but rather a private registry.”) and the metadata registry is the RTI registry;
validating, based on the format of the dataset, the dataset at least by ([0232] “The RTI input stage 3138 precedes the first steps of the data integration job 3134. In this case, it is designed to accept a request from the RTI server 2802 in the form of a document and to extract the customer name from the document. The RTI input stage 3138 includes the RTI input table 3414, which defines the metadata for the RTI input stage 3138, such as what format of data is expected by the stage. The RTI output stage 3140 formats the data retrieved at the various steps of the data integration job 3134 and creates the document that is delivered out of the job at the RTI output stage 3140. The RTI output stage 3140 includes an RTI output table, which defines metadata for the RTI output stage 3140, such as the format of the output” [0244] “The user can change properties, such as the category of the service. When selecting the item Browse the Registry 4604 in the interface 4604 shown in FIG. 46, the user can also be presented with the interface for the RTI registry 4702 depicted in FIG. 47. The RTI registry 4702 is a web-based directory for all services managed by an RTI server 2802. The RTI registry 4702 is not a public UDDI registry, but rather a private registry.”) and the metadata registry is the RTI registry
by determining that the dataset is in accordance with one or more of the following: a number of columns indicated by the format of the dataset, a length of the dataset indicated by the format of the data, or a type of the dataset indicated by the format of the data at least by ([0216] “A table definition can describe what the RTI input stage 3138 may expect to receive; for example, the input stage of the data integration job may expect to receive three calls: one string and two integers. Meanwhile, at the end of the data integration job flow, the output stage may return calls that are in the form of one string and one integer. When the user creates an RTI service, it is desirable to define the type of data expected at the input and the type of data to be returned at the output.”);
determining, based on the one or more properties of the dataset defined by the data flow descriptor and the one or more classes of the plugin, a data association between the dataset and the data storage service or between the dataset and the data storage device at least by ([0192] “In the SOA 2400 of FIG. 24, there are three entities, a service provider 2402, a service requester 2404 and a service registry 2408. The service registry 2408 may be public or private. The service requester 2404 may search a service registry 2408 for an appropriate service. Once an appropriate service is discovered, the service requester 2404 may receive code, such as Web Services Description Language (WSDL) code, required to invoke the service. WSDL is the language conventionally used to describe web services. The service requester 2404 may then interface with the service provider 2402, for example, through messages in appropriate formats (such as the Simple Object Access Protocol (SOAP) format for web service messages), to invoke the service. The SOAP protocol is a preferred protocol for transferring data in web services. SOAP defines the exchange format for messages between a web services client and a web services server. SOAP is an XML schema, with XML being the language typically used in web services for tagging data, although other markup languages may also be used.” [0201] “The RTI service 2704 can invoke or be invoked by various applications 2708 of the enterprise. The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.” [0203] “The RTI server 2802 can include a separate J2EE application running on a J2EE application server. More than one RTI server 2802 may be included in a data integration process. J2EE provides a component-based approach to design, development, assembly and deployment of enterprise applications. Among other things, J2EE offers a multi-tiered, distributed application model, the ability to reuse components, a unified security model, and transaction control mechanisms. J2EE applications are made up of components. A J2EE component is a self-contained functional software unit that is assembled into a J2EE application with its related classes and files and that communicates with other components.” [0226] “For example, the service definition of a WSDL document can include a type, and a user can define the port types that can be attached to the particular WSDL-defined jobs. Examples include SOAP over HTTP, EJB, Text Over JMS, and others. For example, to create an EJB binding, the RTI server 2802 generates Java source code of an Enterprise Java Bean. At service deployment the user uses the RTI console 3002 to define properties, compile code, create a Java archive file, and then give the Java archive file to the user of an enterprise application to deploy in the user's Java application server, so that each operation is one method of the Java class. As a result, there is a one-to-one correspondence between an RTI service name and a Java class name, as well as a one-to-one correspondence between an RTI operation name and a Java method name. As a result, Java application method calls will call the operation in the RTI service. A web service using SOAP over HTTP and a Java application using an EJB can then go to that particular data integration job via the RTI service. The entry point and exit points are unaware of the protocol, so the same job can work on multiple protocols”) and the class of the plugin is the J2EE application with its related classes, with which the web or RTI services run, provided as an example,
based on the data association, determining to perform the first data process via the plugin as part of integrating the dataset into the computing environment at least by ([0176] “To ensure that the data items in the RIM 12 can be updated in response to an access request of the storage type, the data integration system 104 will associate each tool object 11(t) with a class whose associated data item(s) will be deemed “master physical items,” and a specific relationship, if any, to other data items. Preferably, the data integration system 104 will select as the master physical item the particular class which is deemed the most semantically equivalent to the object of the tool's data model.” [0177] “for tool 11 (2), the data integration system 104 may identify class 22(1) as the class whose data items will be deemed “master physical items.” In that case, data items associated with class 22(2) will be identified as “secondary physical items.” In addition, the data integration system 104 will select one of the relationships, as identified by the arrows identified by the legend “Relationships” between classes 22(1) and 22(2) in FIG. 14, as a selected relationship. In that case, the data items in RIM 12 that are associated with class 22(1) as a master physical item, and data items associated with class 22(2) as a secondary physical item, that are interconnected by the arrow representing the selected relationship, form respective directed graphs. In performing an update operation in response to an access request from tool 11(2), the directed graph that is associated with the data items to be updated is traversed from the master physical item and the appropriate attributes and values updated. In traversing the directed graph, conventional graph-traversal algorithms can be used to ensure that each data item in the graph, can, as a graph node, be appropriately visited and updated, thereby ensuring that the data items are updated” [0181] “Conversely, if the translation engine determines in step 1604 that the request is a storage request, including a request to update a previously-stored data item, the translation engine 13(t) will, with the RIM 12, generate a directed graph for the respective classes and subclasses from the master physical item associated with the tool 11(t), step 1614. If the operation is an update operation, the directed graph will include, as graph nodes, existing data items in the respective classes and subclasses… After the directed graph has been established, the translation engine 13(t) and RIM 12 operate to traverse the graph and establish or update the contents of the data items as required in the request, step 1618. After the graph traversal operation has been completed, the translation engine 13(t) can notify the tool 11(t) that the storage operation has been completed, step 1620.”) and associated classes are identified for tools that are used to update the data (integration process),
wherein the first data process is one of two or more data processes that are to be performed as part of integrating the dataset into the computing environment at last by ([0201] “The data integration facility 2702 can provide matching, standardization, transformation, cleansing, discovery, metadata, parallel execution, and similar facilities that are required to perform data integration jobs. In embodiments, the RTI service 2704 exposes the data integration jobs of the data integration facility 2702 as services that can be invoked in real time by applications 2708 of the enterprise.”);
determining an order in which the two or more data processes are to be performed; and performing, based on the order, the two or more data processes by at least performing the first data process via the plugin at least by ([0185] “FIG. 18 is a flow diagram showing steps for parallel execution of a plurality of processes of a data integration process running on the facility described in FIG. 17. In an embodiment, a parallel process flow may involve step 1802 wherein the job sequence is determined. Once the job sequence is determined, the job may be sent to two or more process facilitates, step 1804. In step 1808, a first process facility may receive and execute certain routines and programs and once complete communicate the processed information to a third process facility. In step 1810, a second process facility may receive and execute certain routines and programs and once complete communicate the processed information to the third process facility. The third process facility may wait to receive the processed information from the first two process facilities before running its own routines on the two sources of information, step 1812”).
Mamou fails to disclose “wherein the data flow descriptor … and is formatted in JavaScript Object Notation (JSON)”
However, Dove teaches the above limitation at least by ([0043] “the data publication system can receive mapping specifications for mapping data from a source schema to a target schema in a variety of formats. For example, the system can receive extensible markup language (XML), resource description framework (RDF), JavaScript Object Notation (JSON), Common Schema Definition Language (CSDL), or other descriptions of sets of attributes to gather from the source data and provide to the target database instance”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Dove into the teaching of Mamou because the references similarly disclose dataset integration. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Mamou to further include the JSON mapping specifications within the data replication mode as in Dove because it “combines benefits of data distribution from non-relational paradigms with the benefits of deeply integrating datasets via relational database paradigms.” (Dove, [0010]).

Response to Arguments
The following is in response to the amendment filed on 08/12/22.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 101, on pgs. 13-14, applicant argues that the combination of features, recited in the claimed functions such as the “performing an update…”, “receiving…data that includes code”, and the “configuring…a plugin” as well as those in paragraphs cited from the specification, are related to a particular improvement in dataset integration.
In response to the preceding argument, examiner respectfully submits that the limitations pertaining to “performing an update…”, “receiving…data that includes code” represent insignificant extra-solution activities to the judicial exception and are mere data gathering steps. The limitations, and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … via the plugin all link the abstract idea (mental process steps) to the fields of object-oriented programming and JAVA plugins. Therefore, they would not provide any improvements and would not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Regarding 35 USC 101, on pgs. 14-15, applicant argues that the claims add significantly more because the computer components in the claims are non-generic.
In response to the preceding argument, examiner respectfully submits that, as an initial matter, the examiner has not current stated that the limitations corresponding to the plugin, as amended, recite generic computing components. Rather, the examiner states that the additional elements of and configuring, based on the code for the first data process, a plugin to data integration software of the computing environment, wherein after the plugin is configured, performance of the first data process is enabled via the plugin and the plugin includes one or more classes that are used as a basis for instantiations when performing the first data process; … via the plugin generally link the use of a judicial exception to a particular technological environment or field of use. Therefore, these additional elements do not cause the claim to amount to significantly more than the judicial exception.
	
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/BRITTANY N ALLEN/Primary Examiner, Art Unit 2169